Hawkins, Justice.
Defendants having filed demurrers to the petition, which were overruled by the trial court, to which judgments no exceptions have been taken, and plaintiff having introduced evidence substantially proving the case laid in his petition, it was error to grant a nonsuit, for if there be any evidence whatever to sustain the action, it must go to the jury, the court having no discretion in the matter of granting a nonsuit. Code § 110-310; McConnell v. East Point Land Co., 100 Ga. 129 (28 S. E. 80); Brooks v. Rawlings, 138 Ga. 310 (75 S. E. 157); Elliott v. Adams, 173 Ga. 312 (160 S. E. 336); Wright v. Roseman, 209 Ga. 176, 182 (71 S. E. 2d 426).

Judgment reversed.


All the Justices concur.